DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 20 and 25 are allowable. The restriction requirement among species A-D , as set forth in the Office action mailed on 5/18/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/18/2020 is fully withdrawn.  Claims 23-24, directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 11-13 are cancelled herein as explained down below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bowen on 3/15/2021.

The application has been amended as follows: 

Claim 1:	An implantable prosthetic valve assembly comprising: a collapsible and expandable frame having a plurality of spaced struts that extend from a first end of the collapsible and expandable frame to a second end of the collapsible and expandable frame and define an outer periphery of the collapsible and expandable frame having an outermost surface; wherein the plurality of spaced struts include a plurality of recesses that extend radially inward from the outermost surface of the outer periphery; a prosthetic valve secured within the collapsible and expandable frame by sutures; wherein the sutures are disposed in the plurality of recesses, wherein the sutures secure the valve to the collapsible and expandable frame without extending radially beyond the outermost surface of the outer periphery.

collapsible and expandable frame is substantially circular in cross section.

Claim 7:	The prosthetic valve assembly of claim 1 wherein the plurality of recesses follow a perimeter of a cross-section of the plurality of spaced struts and nodes 4847-1692-1821, v.12Response to Office Action dated September 29, 2020Application No.: 16/101,175Atty. Docket: THVVA-8598US02that connect the plurality of spaced struts.

Claim 8:	The prosthetic valve assembly of claim 1 wherein a cross-section of the plurality of spaced struts is circular with a diameter that varies from the first end to the second end.

Claim 9: The prosthetic valve assembly of claim 1 wherein the plurality of spaced struts comprise wires, and wherein a diameter of the plurality of spaced struts varies from the first end to the second end.

Claim 10:	The prosthetic valve assembly of claim 1 wherein the plurality of recesses are evenly spaced along each strut of the plurality of spaced struts.

Claims 11-13 are cancelled.

 of the plurality of spaced struts.

Claim 16:	The prosthetic valve assembly of claim 1 wherein the plurality of spaced struts are hollow.

Claim 17:	The prosthetic valve assembly of claim 1 wherein the plurality of spaced struts are rectangular in cross section.

Claim 18:	The prosthetic valve assembly of claim 1 wherein the plurality of spaced struts are rounded in cross section.

Claim 19:	The prosthetic valve assembly of claim 1 wherein the plurality of spaced struts are polygonal in cross section.

Claim 20:	An implantable prosthetic valve assembly comprising: a collapsible and expandable frame assembly having a plurality of vertical struts that define an outer periphery of the collapsible and expandable frame having an outermost surface; and a leaflet structure comprising a plurality of leaflets attached to the plurality of vertical struts by sutures, wherein the plurality of vertical struts include a plurality of holes that extend through the plurality of vertical struts, wherein the plurality of vertical struts include a plurality of recesses that extend radially inward from the outermost plurality of holes, wherein the sutures secure the leaflet structure to the plurality of vertical struts without extending radially beyond the outermost surface of the outer periphery.

Claim 21:	The prosthetic valve assembly of claim 20 wherein the outer periphery of the collapsible and expandable frame is substantially circular in cross section.

Claim 23:	The prosthetic valve assembly of claims 20 wherein at least one of the vertical struts of the plurality of vertical struts includes at least one hole that passes from one side of the at least one vertical strut of the plurality of vertical struts to 4847-1692-1821, v.14Response to Office Action dated September 29, 2020Application No.: 16/101,175Atty. Docket: THVVA-8598US02another side.

Claim 24:	The prosthetic valve assembly of claim 20 wherein the plurality of vertical struts are hollow.

Claim 25:	A prosthetic heart valve and catheter assembly comprising: a collapsible and expandable frame assembly having a plurality of spaced struts that extend from a first end of the collapsible and expandable frame to a second end of the collapsible and expandable frame and define an outer periphery of the collapsible and expandable frame having an outermost surface; wherein the plurality of spaced struts include a plurality of recesses that extend radially inward from the outermost surface of collapsible and expandable frame assembly are disposed and compressed inside a catheter, wherein the sutures secure the valve to the collapsible and expandable frame without extending radially beyond the outermost surface of the outer periphery.

Claims 27-29 are cancelled. 


Reasons for Allowance
Claims 1-3, 5-10 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claims 1, 20 and 25, no art on record, alone or in combination could be found to teach (claim 1) wherein the sutures secure the valve to the collapsible and expandable frame without extending radially beyond the outermost surface of the outer periphery, (claim 20) wherein the sutures secure the leaflet structure to the vertical struts without extending radially beyond the outermost surface of the outer periphery or (claim 25) wherein the sutures secure the valve to the collapsible and expandable frame without extending radially beyond the outermost surface of the outer periphery. The closest art found was Girard (20110295363). Girards recesses (11a-11c) do not allow the sutures to secure the valve to the collapsible and expandable frame without extending radially beyond the outermost surface of the outer periphery as . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771